PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/072,088
Filing Date: 23 Jul 2018
Appellant(s): MANETSCH et al.



__________________
Todd C. Deveau
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 29, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 31, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” Appellants have noted that the non-final rejection of August 31, 2020 has a typographical error on the cover sheet regarding withdrawn claims.  Claims 5 and 12 have never been withdrawn, were rejected in the non-final rejection of August 31, 2020 and were rejected previously in the office actions of July 10, 2019 and March 9, 2020.  The advisory action of January 29, 2021 appropriately lists the status of the claims.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  Several grounds of rejection in the Office action dated August 31, 2020 have been withdrawn because the rejected claims have been canceled with the claim amendment filed after the notice of appeal, these include: The rejection of claims 1-3, 6, 9-10, under 35 U.S.C. 102(a)(1) as being anticipated by Riscoe Antimicrobial Agents and Chemotherapy 29 June 2015 5555-5560.  The rejection of claims 1-3, 6, 9-10, under 35 U.S.C. 102(a)(1) as being anticipated by Riscoe US 20120115904 A1.  The rejection of claims 1-3, 6, 9-10 under 35 U.S.C. 103 as being unpatentable over Riscoe US 20120115904 A1 AND Cross AND Monastyrskyi. The rejection of claims 1 and 6 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  

(2) Response to Argument
The rejection of claims 5 and 12 under 35 U.S.C. 103 as being unpatentable over Riscoe US 20120115904 A1 AND Cross AND Monastyrskyi is maintained.  Appellant’s remarks submitted in the Appeal Brief of January 29, 2021 have been fully considered but are unpersuasive.
Appellants argue in the Appeal Brief at page 9 section A. 1. ¶ 1 line 1 that “the reference do not disclose, teach, or suggest all the elements of independent claim 1.”  This is unpersuasive. Claims 5 and 12 are drawn to the carbonate AOCOM prodrug of the known antimalarial, ELQ-300. Both Cross and Riscoe identify ELQ-300 as a lead antimalarial compound.  Riscoe discusses the ability of ELQ-300 to “selectively inhibit Plasmodium cytochrome bc1 complex over mammalian bc1 due to the 6-chloro-7-methoxy substitution pattern of the 4(1H)-quinolone’s benzenoid ring” and describes the compound as a “frontrunner compound”. (See Non-Final Rejection of August 31, 2020 at pages 11 – 12).  Monastyrskyi developed a prodrug strategy for 4(1H)-quinolone antimalarials leading to the carbonate AOCOM group, which is detached from the parent molecules via a pH-triggered mechanism in vivo. This particular prodrug gave increases in solubility and “excellent aqueous stability-release profile” (See Non-Final Rejection of August 31, 2020 at page 11 – 12).  The elected species is the carbonate AOCOM prodrug analog of the lead compound ELQ-300/AKA compound 6 of Cross. Monastyrskyi suggests applying this prodrug strategy to “all 4(1H)-quinolone-based antimalarial drug candidates”.  The instant invention is simply the application of this prodrug strategy to an exceptional 4(1H)-quinolone-based antimalarial, ELQ-300. This is a so called exemplary rationale as set forth in MPEP 2143, “(C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement 
A main argument put forth in the Appeal Brief at pages 10-19 is that there would be “undue experimentation” and “no reasonable expectation of success” with regard to synthesizing the compounds. This argument relies upon a declaration under 37 CFR 1.132 from inventor Roman Manetsch filed January 9, 2020, which was considered and determined to be insufficient to overcome the rejection. According to the affidavit the synthetic schemes in Monastyrskyi for making the prodrug had to be optimized with respect to starting material purity “reaction concentrations, the reaction temperature, the reaction time and the equivalents of reagents” (Manetsch declaration of January 9, 2020 at paragraph 20 and 21). Monastyrskyi describes the synthesis this way: “The synthesis of Boc-protected alkyloxycarbonyloxymethyl (AOCOM) halides was accomplished as reported before in good yields (Scheme 1B). 25 Corresponding alkyl halide was reacted with P4Q compound in presence of base to give AOCOM phenolic prodrug which upon deprotection yielded water-soluble HCl salts P4Q-369, P4Q-414, P4Q-427 and P4Q-428.”  Reference 25 is the paper: Thomas “Overcoming steric effects in the coupling reaction of alkyloxycarbonyloxymethyl (AOCOM) halides with phenols: an efficient synthesis of AOCOM phenolic prodrugs” Tetrahedron Letters 48 (2007) 109–112.  The specification on page 19 states that this is the same method used to prepare the instantly claimed compounds:
Analogous to known AOCOM ether prodrugs, AOCOM iodides were used to  prepare the desired prodrugs.39 Thus, the synthesis route to the prodrugs  commences with conversion of Boc-protected amino alcohols into corresponding Boc-protected aminoalkyloxycarbonyloxymethyl (amino AOCOM) iodides (FIG. 4a).  Reaction of 4-quinolinols 1c' and with the 1d' with the Boc-protected amino AOCOM iodides, in presence of caesium carbonate, and subsequent deprotection leads to water-soluble HCl salts 6a-d (FIG. 4b).


When organic chemists carry out a reaction for the purpose of synthesizing a product, they often find that the percent yield of the product is lower than ideal.  To improve the yield of desired product, a chemist will carry out the reaction under different reaction conditions (time, temperature, solvent, amounts of reagents).  This process is referred to as optimizing the reaction.

Furthermore, it is not the case that the artisan of ordinary skill is limited to the synthetic techniques or reactions in Monastyrskyi. On page 19 of the Appeal Brief it is argued that the office “fails to provide any examples of such,” however the examiner provided a number of alternative synthetic routes to these compounds that were known at the time the invention was made, including Hewawasam US 6,034,113 and Christensen 20100029646 A1 (See Non-Final Rejection of August 31, 2020 at pages 5-7).  With regard to the purity of the starting material, generally speaking it is desirable to purify the compound to prevent side reactions and increase product yield.  While the declarant argues that the chromatography used to purify the starting material was more involved requiring a gradient elution with a different solvent system, this is just routine experimentation.  Other techniques are also available for purification.  HPLC is a widely used technique that is very effective. The artisan of ordinary skill has knowledge of these techniques as well as other known methods to purify materials.  

For the above reasons, it is believed that the rejections should be sustained.

/DAVID K O'DELL/Primary Examiner, Art Unit 1625     
                                                                                                                                                                                                   Conferees:

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623        
                                           
                                                                                                                                                     /JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.